Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/10/2019 and 03/18/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “which decreases a groove depth” in paragraph three, line 2. The meaning of the groove depth is not clear. Does the limitation “groove depth” refers to the depth of the mounting groove? Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015 133595 (Henmi et al) in view of US 3,362,720 (Henry et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, Henmi discloses a sealing device (Figures 1 and 3) comprising: 
a seal ring (11) which is installed in a mounting groove (53) provided in one 5member (51) of two members (51, 52) facing each other and which is brought in close contact with the other member (page 5, paragraphs 4-6 of translation); 
a first backup ring (21) disposed at a step (lacks disclosure) which is provided on a non-sealed- fluid side (L) in the mounting groove (53) and which decreases a groove depth; and 
a second backup ring (31) which is disposed, in the mounting groove (53), 10between the seal ring (11) and the first backup ring (21) at a part other than the step and which is softer than the first backup ring (21) (backup ring 31 is softer than backup ring 21; page 5, paragraph 6 of translation), 
wherein the first backup ring (21) includes: 

an end surface which faces a non-sealed-fluid-side side surface of the step (surface of 21 that faces a portion of 53b defines the end surface of 21; the non-sealed-fluid-side end surface of the step, as shown below); 
a peripheral surface (surface of 21 that faces 52 defines the peripheral surface of 21) which is adjacent to the other member (52) and which faces the other member(52) (Figure 1); and  
20a slope which inclines such that the axial length of the bottom-surface- side peripheral surface (22) is shorter than the axial length of the peripheral surface adjacent to the other member (surface of 21 that faces 31 has a slope; axial length of 22 is shorter than the axial length of the peripheral surface of 21 that faces 52; Figure 1), and 
the second backup ring (31) includes: 
a peripheral surface which faces a bottom surface (53a) of the mounting 25groove (53) (surface of 31 that faces 53a defines the peripheral surface of 31; Figure 1); 
a non-sealed-fluid-side end surface facing a non-sealed-fluid-side side surface of the mounting groove (surface of 31 that faces a portion of the 53b defines the non-sealed-fluid-side end surface; the non-sealed-fluid-side side surface of the mounting groove, as shown below); 
a slope facing the slope of the first backup ring (second backup ring 31 has a slope that faces the slope of the first backup ring 21; Figure 1); and 

	Henry teaches it is known in the art to have a seal assembly in a groove 50 with a seal ring 62 and two backup rings 60 and 55, as shown in Figure 2. The first backup ring 55 is disposed on a step, provided on the low pressure side, in the groove 50. The radial depth of the step is smaller than radial depth of the groove 50. Henry also teaches the axial length of the first backup ring 55 that faces the step is equal to the axial length of the surface of the step that faces the first backup ring 55. During operation the O-ring is prevented from extruding into narrow crevices. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system Henmi a step provided on the non-sealed fluid side in the mounting groove 53 as taught by Henry, since the claimed invention is merely a combination of known elements (such as providing a step in the mounting groove), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       
 	Henmi modified with Henry teaches the limitation, “an axial length (axial length of first backup ring) of which is set to a length that is equal to or less than 15an axial length of the bottom surface of the step.” Thus, the combination teaches all the claimed limitations. 





    PNG
    media_image1.png
    834
    752
    media_image1.png
    Greyscale



As to claim 4, Henmi discloses the sealing device according to claim 1, wherein the slope of the first backup ring has a concave arc-shaped 15surface (21c; embodiment in Figure 3 ) in a sectional view, and the slope of the second backup ring has a convex arc-shaped surface (31c, embodiment in Figure 3) in a sectional view. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Henmi the slope of the first backup ring has a concave arc-shaped 15surface in a sectional view, and the slope of the second backup ring has a convex arc-shaped surface in a sectional view as taught by Henmi in an embodiment in Figure 3, for tight packing and effective sealing. 

Allowable Subject Matter
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675